Title: To Thomas Jefferson from James Maury, 14 September 1791
From: Maury, James
To: Jefferson, Thomas


Liverpool, 14 Sep. 1791. He last wrote to TJ on 22 Aug.—British ports are closed to foreign wheat, and in this district many American vessels have experienced difficulties primarily because of “excess of spirits.” All but three of them have been released without great expence, though not without injury to their owners. The brig Betsey, commanded by Captain Salter of Portsmouth, New Hampshire, was not allowed to enter the Clyde for six weeks because of the “tonnage and where built being omitted in the Manifest and the affidavit thereto being made before a Justice of the peace instead of the British Deputy Consul altho’ it was afterwards certified by said Deputy Consul.”—These particulars should be made public to avoid similar inconveniences in future.
